DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/30/2021 has been entered.
 	Claims 1-5, 7-11, 13-22, 24 and 25 are pending.  Claim 25 is new.  Claims 16-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 103
Claims 1-5, 7-9, 11, 13, 15, 21 and 22 are rejected under 35 U.S.C. 103 as unpatentable over Gruber (US Pat. Pub. 2009/0175940) in view of Kolter et al. (US 2012/0053248) and Ghogh et al. (US 2010/0038816) as applied to claims 1-5, 7-9, 11, 15, 21 and 22 above, and further in view of Skak et al. (WO 2011/154009; of record in IDS).
As to claims 1 and 7, Gruber discloses a method of producing an extruded composition comprising ibuprofen (current claims 7-9), the method comprising the steps of providing ibuprofen, povidone (a “hydrophilic polymer”), and Aerosil (i.e.,a form of silicon dioxide that is an “inorganic excipient” and having a Carr Index of less than 18 (claim 11), followed by processing via an extrusion process into an extruded composition comprising a solid dispersion 
Gruber does not teach “a twin screw extruder without an extrusion die and without cutting.”  Gruber does teach that exit dyes and sometimes an extrudate cutter are preferable but not required.  See para. [0070].
Gruber does not teach “wherein less than 15% of the API in the extruded, powdered/granulated composition is crystalline.”
Kolter et al. relates to dosage form containing poorly water-soluble substances being present in a polymer matrix as an amorphous substance.  See Abstract.  Kolter et al. recognizes that crystallization presents a major problem.   See para. [0009].  “Surprisingly, the formulations according to the invention have considerably improved stability, i.e. the active substance remains in the molecularly disperse or colloidally disperse amorphous state in the formulation and does not crystallize.”  Para. [0113].  To this end, Kolter et al. teaches the advantageous use of a twin-screw extruder.  See para. [0097].  Kolter et al. also teaches “inorganic fillers, such as oxide of magnesium, aluminum, silicon, titanium carbonate or calcium carbonate, calcium phosphates or magnesium phosphates.”  Para. [0127]; see e.g., Example 15 disclosing silicon dioxide.    The preparations obtained by the process according to the invention are present, as stated, in amorphous form, which means that the crystalline fraction of the biologically active substance are less than 5% by weight.  Preferably, the amorphous state is checked by means of DSC or XRD.”  Para. [0141].
Ghogh et al. relates to a method of making solid dispersion of highly crystalline therapeutic compounds.  See Title.  Ghogh et al. teaches that it was generally known that “an 
The teachings of Gruber are relied upon as discussed above, but Gruber does not further expressly disclose that the inorganic excipient is a metal aluminosilicate such as magnesium alumino-metasilicate (current claim 13).
Skak discloses a pharmaceutical tablet comprising ibuprofen (Abstract), the tablet comprising one or more pharmaceutically acceptable excipients, and teaches a list of excipients having suitable properties for forming a tablet comprising a pharmaceutical active, including AEROSIL (i.e., the same excipient exemplified by Gruber as discussed above) and another of which is magnesium aluminum metasilicate (page 10, line 15 through page 11, linel 2).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Gruber and Kolter et al. to modify the teachings of Gruber so as to incorporate the teaching Kolter et al. to obtain a composition wherein the less than 15% of the API is crystalline.  Motivation for the modification would come from trying to solve the problem of crystallization.  The rationale for the conclusion of obviousness being that of combining prior art elements according to known methods to yield predictable results or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  Further, it would have been prima facie obvious to one of ordinary skill in the art prior that the teachings of Gruber would have been modified by the teaching of Ghogh et al. such that the use of exit dyes and a extrudate cutter would be avoided in view of Ghogh et al.’s teaching that they are optional.  Further, one of ordinary skill 
As to claims 1 and 13, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the method of Gruber in view of Ghogh et al. by selecting magnesium aluminum metasilicate as the excipient instead of, or in addition to, AEROSIL, since Skak teaches that both AEROSIL and magnesium aluminum metasilicate are useful for the same purpose of serving as an excipient in an ibuprofen formulation that enables the formulation to be compressed into a tablet, such that the skilled artisan reasonably would have expected that magnesium aluminum metasilicate could successfully be used in the Gruber formulation as an excipient enabling the compression of a tablet. Such a substitution merely involves substituting an equivalent known for the same purpose, which is prima facie obvious. MPEP 2144.06. The Office notes that an express suggestion to substitute a specific known equivalent over other known equivalents is not necessary to render such substitution obvious. MPEP 2144.06 (citing In re Fout, 213 USPA 532 (CCPA 1982)).
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination {Sinclair & Carroll
Regarding claim 2, Gruber teaches melting the API.  Para. [0074].
Regarding claim 3-5, Gruber also teaches solubilization.  Para. [0071].  Thus, because solubilization and hot-melt extrusion are considered mutually exclusive, it is implied that there would be an absence of a solvent and absence of heating.  Further, claim 5 is further interpreted to mean without additional heating, see para. [0074], and not heating that may occur to do a reaction.
See para. [0100].
Regarding claim 22, Gruber teaches mixing ibuprofen to a temperature of about 40 ºC.   See para. [0055].   This is below the melting point of ibuprofen, which is well-known and easily demonstrated from scientific literature as being 75 to 78 ºC. 

Claim 10 is rejected under 35 U.S.C. 103 as unpatentable over Gruber (US Pat. Pub. 2009/0175940) in view of Kolter et al. (US 2012/0053248) and Ghogh et al. (US 2010/0038816) as applied to claims 1-5, 7-9, 11, 15, 21 and 22 above, and further in view of Skak et al. (WO 2011/154009; of record in IDS) as applied to claims 1-5, 7-9, 11, 13, 15, 21 and 22 above, and further in view of AEROSIL® 300 Product Information (March 2013).
The teachings of Gruber are relied upon as discussed above, but Gruber does not further expressly disclose that the Aerosil silicon dioxide has a specific surface area of more than 200 m2/g as recited by claim 10.
AEROSIL® 300 Product Information discloses AEROSIL® 300 as a type of AEROSIL® having a specific surface area of 300 m2/g (see page 1).
As to claim 10, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify further the method of Gruber in view of Ghogh et al. by selecting AEROSIL® 300 as the type of AEROSIL® used as the excipient, since Gruber does not in any way limit the type of AEROSIL® which should be used, and AEROSIL® 300 Product Information discloses this product as a commercially available form of silica dioxide having a surface area within the claimed range, such a selection being merely the simple substitution of one known element for another to obtain predictable 

Double Patenting
Claims 1-5, 7-15, 21 and 22 are provisionally rejected on the ground of nonstatutory double patenting as unpatentable over all claims of copending Application No. 15/549,900 in view of Gruber et al. (US Pat. Pub. 2009/0175940) and/or Ghebre-Sellassue et al. (WO 93/07859) where indicated below.
This is a provisional nonstatutory double patenting rejection.
The teachings of Gruber are relied upon as discussed above.
The copending claims recite a method of producing an extruded composition comprising a pharmaceutical active comprising providing the active and in inorganic excipient and processing via extrusion, wherein the active is ibuprofen, the excipient has a specific surface area of more than 200 m2/g and a Carr Index of less than 18 and may be magnesium alumino-metasilicate, as well as a direct compression tablet formed by the step of directly compressing the extruded composition.
Although the copending claims do not recite the amount of ibuprofen, that the extruded composition is in the form of a strand or is cut into pellets or micronized, it would have been prima facie obvious to incorporate these modifications because Gruber teaches that an amount of ibuprofen within the claimed range is suitable for a pharmaceutical tablet formed from an extruded composition, and Gruber and Bhebre-Sellassue identify steps of forming the extruded 

Claims 1, 14, 23 and 24 are rejected under 35 U.S.C. 103 as unpatentable over Gruber (US Pat. Pub. 2009/0175940) in view of Kolter et al. (US 2012/0053248) and Ghogh et al. (US 2010/0038816) as applied to claims 1-5, 7-9, 11, 15, 21 and 22 above, and further in view of Skak et al. (WO 2011/154009; of record in IDS).
As to claims 1 and 14, Gruber discloses a method of producing an extruded composition comprising ibuprofen (current claims 7-9), the method comprising the steps of providing ibuprofen, povidone (a “hydrophilic polymer”), and Aerosil (i.e.,a form of silicon dioxide that is an “inorganic excipient” and having a Carr Index of less than 18 (claim 11), followed by processing via an extrusion process into an extruded composition comprising a solid dispersion of the ibuprofen within the povidone, and then milling to a particle size of e.g., 0.1 mm using a sieve (i.e., a “micronization”), followed by direct compression to a tablet (claim 14)(paragraph 130 and Example 26).   In Example 28, which does not indicate involves a die or cutting, Gruber teaches the discharge of a mass which can be milled within seconds.  This would read on “to directly produce the extruded, powdered/granulated composition at an exit of a barrel.”   Gruber also does not teach that Example 28 produces a crystalline ibuprofen, which it could have as it did for Examples 22 and 23.   Moreover, Example 28 also does not use sodium hydroxide as is see Reply at page 9, are not understood to be in present in Example 28 (current claim 23).   
Gruber does not teach “wherein less than 15% of the API in the extruded, powdered/granulated composition is crystalline.”
Kolter et al. relates to dosage form containing poorly water-soluble substances being present in a polymer matrix as an amorphous substance.  See Abstract.  Kolter et al. recognizes that crystallization presents a major problem.   See para. [0009].  “Surprisingly, the formulations according to the invention have considerably improved stability, i.e. the active substance remains in the molecularly disperse or colloidally disperse amorphous state in the formulation and does not crystallize.”  Para. [0113].  To this end, Kolter et al. teaches the advantageous use of a twin-screw extruder.  See para. [0097].  Kolter et al. also teaches “inorganic fillers, such as oxide of magnesium, aluminum, silicon, titanium carbonate or calcium carbonate, calcium phosphates or magnesium phosphates.”  Para. [0127]; see e.g., Example 15 disclosing silicon dioxide.    The preparations obtained by the process according to the invention are present, as stated, in amorphous form, which means that the crystalline fraction of the biologically active substance are less than 5% by weight.  Preferably, the amorphous state is checked by means of DSC or XRD.”  Para. [0141].
Ghogh et al. relates to a method of making solid dispersion of highly crystalline therapeutic compounds.  See Title.  Ghogh et al. teaches that it was generally known that “an extruder includes a rotating screw(s) within a stationary barrel with an optional die located at one end of the barrel.”  Para. [0038].  Ghogh et al. also teaches that “the extrudate can be directly molded into tablets.”  Para. [0040].

Skak discloses a pharmaceutical tablet comprising ibuprofen (Abstract), the tablet comprising one or more pharmaceutically acceptable excipients, and teaches a list of excipients having suitable properties for forming a tablet comprising a pharmaceutical active, including AEROSIL (i.e., the same excipient exemplified by Gruber as discussed above) and another of which is magnesium aluminum metasilicate (page 10, line 15 through page 11, linel 2).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Gruber and Kolter et al. to modify the teachings of Gruber so as to incorporate the teaching Kolter et al. to obtain a composition wherein the less than 15% of the API is crystalline.  Motivation for the modification would come from trying to solve the problem of crystallization.  The rationale for the conclusion of obviousness being that of combining prior art elements according to known methods to yield predictable results or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  Further, it would have been prima facie obvious to one of ordinary skill in the art prior that the teachings of Gruber would have been modified by the teaching of Ghogh et al. such that the use of exit dyes and a extrudate cutter would be avoided in view of Ghogh et al.’s teaching that they are optional.  Further, one of ordinary skill in the art would have had a reasonable expectation of success because Ghogh et al. teaches that the extrudate could be directly molded into tablets. 
Further, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date of the present invention to modify the method of Gruber in view 
The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination {Sinclair & Carroll
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the invention in view of the combination of Gruber and Kolter et al. to modify the teachings of Gruber so as to incorporate the teaching Kolter et al. to obtain a composition wherein the less than 15% of the API is crystalline.  Motivation for the modification would come from trying to solve the problem of crystallization.  The rationale for the conclusion of obviousness being that of combining prior art elements according to known methods to yield predictable results or applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.


Claim Objections
Claim 25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S CABRAL whose telephone number is (571)270-3769.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ROBERT S CABRAL/Primary Examiner, Art Unit 1618